Citation Nr: 0414206	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder, claimed as residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel






INTRODUCTION

The veteran had active stateside duty from July 1943 to 
October 1945, including training as a bombardier, but no 
foreign service or participation in any battles or campaigns.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal from a 
July 2002 rating decision of the Detroit, Michigan, Regional 
Office (RO).  The RO denied a claim of service connection for 
a low back disorder, claimed as a residual of a low back 
injury.  

In September 2002 the RO, in pertinent part, granted 
entitlement to service connection for bilateral tinnitus, 
with assignment of a 10 percent evaluation.  In January 2003 
the representative requested that the RO issue a corrected 
decision in connection with a claim for a separate evaluation 
of 10 percent for tinnitus in each ear.  In February 2003 the 
RO issued a rating decision denying entitlement to separate 
compensable evaluations of 10 percent for tinnitus in each 
ear.  By letter dated in February 2003, the veteran was 
notified of the denial and of his right appeal.  A notice of 
disagreement with the February 2003 rating decision has not 
been filed.  Neither the representative at the RO nor at the 
Board have made reference to the February 2003 rating 
decision in their statements on appeal on the veteran's 
behalf.

Conceivably, the January 2003 statement of the representative 
could also be construed as a notice of disagreement with the 
September 2002 rating decision wherein the RO granted 
entitlement to service connection for bilateral tinnitus with 
assignment of a 10 percent evaluation.  In such case, the 
February 2003 rating decision of the RO affirming the grant 
of a single 10 percent evaluation for bilateral tinnitus with 
explanation of the underlying law could thereby be construed 
as a statement of the case.  As the Board noted above, the RO 
did provide the veteran notice of the February 2003 rating 
decision and at the same time advised the veteran that if he 
did not agree with the RO determination he could file a 
notice of disagreement.  



Any statement thereafter by the veteran referable to the 
assignment of a 10 percent evaluation for tinnitus could be 
construed as a substantive appeal or as a notice of 
disagreement; however, there has been no follow-up statement 
from the neither the veteran nor his representative.  

Accordingly, no matter what theory upon which one proceeds or 
construes the adjudications of the RO and the veteran's or 
his representatives statements with respect to tinnitus, the 
issue of entitlement to separate compensable evaluations of 
10 percent for tinnitus for each ear has been neither 
procedurally prepared nor certified for appellate review and 
there is no action by the Board as to this issue at this 
time.

In May 2004, the Board granted the May 2004 request by the 
veteran's representative that his case be advanced on the 
Board's docket on the basis of age.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service or for many years thereafter, and 
osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.  

2.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
low back disorder which has been linked to service.


CONCLUSION OF LAW

A chronic acquired low back disorder, claimed as residuals of 
injury, was not incurred in or aggravated by active service, 
nor may service connection be presumed for osteoarthritis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309,4.3 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), are applicable to 
the claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2002).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran filed his claim for service 
connection for a low back disorder in July 2001.  The RO 
issued notice to the veteran of VA's duty to assist and other 
VCAA responsibilities in letters dated in November 2001, and 
January, May and September 2002.  

While the claim on appeal was initially denied in a December 
2001 RO decision, the claim was reconsidered in a July 2002 
RO decision, and a decision review officer (DRO) conducted a 
de novo review of the merits of the claim in September 2002.  
As such, the timing of the above notices comports with the 
CAVC's holding in Pelegrini, supra. 

The substance of the notices is satisfactory as well.  The 
May 2002 VCAA letter advised the veteran of his need to 
identify or submit evidence, not only of a current chronic 
low back disorder, but medical nexus evidence showing that 
his current back disorder is due to an injury or incident in 
service, with evidence of such injury or incident in service.  
This notice also informed the veteran that VA would attempt 
to obtain any evidence that he identifies.  The RO requested 
that he send VA any information he may have pertinent to his 
claim on appeal, and the RO obtained private medical evidence 
from various sources.  The RO also provided the veteran with 
a toll-free telephone number should he require additional 
information or answers to questions relevant to his claim.  
There is no report of contact to indicate that the veteran 
called with any question regarding this notice; no reply is 
of record.  

The Board specifically notes that in July 2001, the RO 
received a requested authorization from the veteran to obtain 
copies of medical records from Grace Hospital dated from the 
mid- to late 1960's.  The veteran explained that in 
approximately 1967, he had received surgical treatment for a 
low back disorder at Mt. Carmel Hospital, which later came to 
be known as Grace Hospital.  The RO requested copies of 
medical records from Grave Hospital in November 2001, and in 
December 2001, a reply was received that the authorization 
from the veteran had not been submitted within 90 days of the 
date of signature, and that a search for any available 
records could not be done without a more recent authorization 
from the veteran.  


The RO properly advised the veteran of this unfortunate 
situation in a letter dated in March 2001.  The RO requested 
that the veteran sign another authorization, and then 
promptly submit it to VA so that another request might be 
conducted.  The RO again requested medical records from Grace 
Hospital in May 2002.  No reply is of record from either the 
veteran or Grace Hospital.  

With regard to these remote post-service records, the Board 
emphasizes that there is no indication that these records 
still exist, and even if they do, the duty to assist is not a 
one-way street and VA and has made a reasonable attempt to 
obtain copies of these records.  The veteran, by contrast, 
has done little, other than sign the requested release forms.  

Furthermore, it is significant to note that the identified 
records regard post-service treatment more than 20-years 
after the veteran's discharge from service.  As such, it is 
reasonable to conclude that these records are not essential, 
critical or even pertinent to the central issue of this 
case-chronicity of inservice low back symptomatology, and 
the existence of arthritis within one year of separation from 
service in 1945.  

Moreover, it must be noted that the veteran has not indicated 
that any physician from Grace Hospital associated his 1967 
low back disorder with his prior military service of 22-years 
earlier.  Otherwise, the Board might Remand this case and 
insist that yet another (third) attempt be made to establish 
if these records still exist, but such is not the case on 
appeal.  

While it is unfortunate that a definitive determination was 
not made as to whether these records still exist, the Board 
must also emphasize that the existing medical evidence 
already on file shows a clear clinical picture: The veteran 
first began having low back pain in the late 1960's or early 
1970's--without reported reference or medical relation to his 
prior military service, or an incident or injury therein.  
See Medical history report, November 2, 1984, HG(initials) 
MD, Cleveland Clinic.  




Given the facts of this unique case and developmental 
situation, additional development in this regard is 
unwarranted and most unlikely to result in any additional, 
pertinent information other than that which is already 
documented by the contemporaneous service medical records and 
post-service medical records.  

It appears that VA has done everything reasonably possible to 
notify and assist the veteran, and further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.  Accordingly, in the circumstances of this 
case, given the efforts already exhausted at the RO in an 
attempt to obtain copies of medical records only marginally 
pertinent to the central legal issues on appeal, an 
additional effort in accordance with the VCAA would serve no 
useful purpose but further delay.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

The RO has also provided the veteran with a VA spine 
examination in June 2002, and all other identified private 
treatment records were requested and obtained.  The medical 
evidence on file is adequate to resolve the issue on appeal.  

Upon the completion of this development, a decision review 
officer (DRO) reviewed the evidence on appeal and issued a 
statement of the case in September 2002, which again denied 
the claim on appeal, and advised the veteran of the evidence 
which had been considered.  The statement of the case advised 
the veteran of the regulations governing entitlement to 
service connection.  The RO's statement of the case included 
a recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the documented medical history of 
treatment for a back disorder from the many years after his 
military service.  

The DRO also carefully reviewed the veteran's service medical 
records, explaining that while the veteran received some 
treatment in March 1945 for back pain, the examiners at that 
time associated the symptom with what was thought to be a 
possible kidney disorder.  It was specifically noted that the 
March 1945 complaints of back pain had gone away.  

No additional medical evidence was identified or received 
from the veteran or his representative.  As such, VA has made 
every reasonable effort to identify and obtain all relevant 
records in support of the veteran's claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  VCAA requires no additional 
development, and the claim may be decided on the basis of the 
evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claim on appeal.  Neither the veteran nor his representative 
have identified additional available medical evidence 
relevant to the critical issue on appeal-the existence of a 
chronic back disability in service or arthritis within a year 
after his separation from service in 1945, or a chronic back 
disorder which is due to service.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim of service connection for a back 
disorder has been completed within VCAA.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one (1) year from the date of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  



Critical to the case presently on appeal, the Board notes 
that the above rule does not mean that any manifestation in 
service will permit service connection: To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).




A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background and Analysis

The Board initially notes that the veteran's service medical 
records do not support, and tend to contradict, his claim and 
assertions on appeal, and paint a different clinical picture 
than the one that he presents in support of his claim filed 
many years after the actual events.  Similarly, the post-
service medical evidence demonstrates that the veteran had no 
chronic back pain or disorder, if any, until at least 20 
years after his military service.  

The veteran has asserted that he injured his back during 
basic training.  He also asserts that his injured back was 
aggravated by the cramped and cold circumstances of his 
military occupation as bombardier.  As noted earlier, the 
veteran had active stateside duty, including training as a 
bombardier, but he had no foreign service or participation in 
any battles or campaigns.  38 U.S.C. § 1154(b) (2003) does 
not apply in this case.  

The veteran's service medical records show no low back injury 
during basic training.  Rather, the veteran received 
treatment in March 1945 for low back pain which his treating 
physicians thought was indicative of "possible kidney" 
trouble.  Neither kidney nor back disorders were ever found 
on examinations at that time, no diagnosis was given, and no 
back disorder was noted on examination at separation from 
service in October 1945 a few months later.  


Initially, in March 1945, the veteran reported a four week 
history (other records indicate a 6-week history) of episodes 
of an aching pain in the left lower back, which was 
reportedly worse when sitting in a cramped position and by 
consuming even a small amount of alcohol.  The veteran did 
not mention any prior back injury, and his treating physician 
noted no such injury.  The veteran had no middle/thoracic 
spine pain, and he reported a family history of rheumatism.  
X-ray studies of the spine were "essentially negative," 
while X-rays taken for a view of the kidney included the 
incidental notation of a finding of, "spina bifida of the 
first sacral segment."  Notation was also made that the 
veteran's aching back pain was aggravated by exposure to the 
cold.  

The veteran continued and concluded his military service 
without further complaint.  On separation examination in 
October 1945, no disorder of the bones, joints or muscles was 
found on examination-these were noted to be normal.  
Significantly, the veteran reported no low back injury or 
pain on separation examination.  His separation was effective 
in October 1945.  

The post service medical evidence shows no complaint of, or 
treatment for, any low back pain or disorder for nearly forty 
years after the veteran's October 1945 discharge from 
service.  Private medical records demonstrate treatment from 
November 1984 for scoliosis and osteoarthritis, with a 
diagnosis of degenerative disc disease more recently.  Most 
significantly, a November 2, 1984 medical history and 
physical examination report obtained from the Cleveland 
Clinic indicates that the veteran, "first developed back 
pain 15-20 years ago."  (Emphasis added).  

The report indicates that the veteran underwent a, "low back 
myelogram in 1970," and that he subsequently had a lumbar 
laminectomy for low back pain, with little relief.  The 
examiner also noted that X-ray studies of the veteran's spine 
taken two or three years earlier had been "normal."  Once 
again, a definitive diagnosis was not given, and the 
impression regarded sensory findings, thought to be 
suggestive of S1 radiculopathy, but with notation of 
inappropriate reflex changes, and a negative Laseque's test 
which indicated that the veteran had no lumbar nerve root 
compression.  He was scheduled for physical therapy.  



Other private medical treatment records show more recent 
treatment for low back pain diagnosed as myofascial and 
arthritis (JEZ, MD, December 2000, and RLB, MD, June 1996).  
A diagnosis of degenerative disc disease was noted on VA 
examination in July 2002.  

Medical records not directly pertinent to the appeal show 
treatment for cerebral atrophy from 1996.  

A June 1996 medical statement and treatment summary of TNB, 
MD, includes notation of a medical history of back surgery in 
1972, with a current diagnosis of arthritis of the lumbar 
spine.  

In his second medical statement, dated and received in April 
2002, Dr. TNB notes the veteran's statement of a medical 
history of having sustained a low back injury in service 
during basic training.  Notation was also made of his 
treatment in service for what was thought to be 
pyelonephritis, without diagnosis.  Dr. TNB offered the 
opinion that the veteran's "military injuries with low back 
pain are affecting [him] since 1944," and continue to do so.  
The report does not indicate a current specific low back 
diagnosis, does not indicate which records were available for 
review if any in making the conclusion given, but appears to 
be based exclusively on the veteran's reported medical 
history, and not a records review.  

The veteran was afforded a VA spine examination in July 2002, 
at which time he repeated a history of having sustained a low 
back injury during basic training, with low back pain ever 
since.  The veteran reported that after his in-service 
injury, his low back remained sore, and that he underwent 
treatment in "1960" for persistent low back pain.  The 
diagnosis was history of injury to the back while in the 
military, especially on two occasions, with subsequent lower 
back surgery, and current limitation of motion of the lower 
back with gross scoliosis with convexity on the right side 
and some evidence of degenerative changes in the lumbar and 
also the thoracic spine.  

The Board finds that the claim of service connection for 
chronic low back disability must be denied.  The veteran is 
not shown to have significantly injured his back during basic 
training, if at all, he did not have low back surgery in 
"1960" but in 1970 or 1972, and a November 2, 1984 
treatment record clearly shows "first" low back 
symptomatology in the mid- to late 1960's.  In so finding, 
the Board emphasizes that the contemporaneous service and 
post-service medical evidence are more probative than the 
remaining evidence of record, including the April 2002 and 
July 2002 private and VA medical opinions based on the 
veteran's less than accurate report of a medical history.  

The veteran's service medical records directly contradict his 
assertions on appeal, including his statements made on April 
and July 2002 private and VA examinations, and clearly show 
no chronic low back disorder in service.  
Rather, service medical records show no low back injury 
during basic training, and no chronic low back pain or 
related diagnosis.  Arthritis of the back is not shown for 
many decades after the veteran's military service.  As 
demonstrated above, the post-service medical evidence shows 
no back surgery in 1960 as recently reported by the veteran, 
including on examinations in April 2002 and July 2002.  
Rather, the veteran "first" sought treatment for a low back 
disorder in 15 to 20 years prior to November 1984, as 
documented in the November 2, 1984 private treatment record-
presumably, the late 1960's.  Secondly, the veteran's first 
back surgery was in 1970 or 1972-not 1960, as he reported on 
VA and private examinations of 2002.  

The salient point is that these records clearly show that 
even if the veteran had injured his back during basic 
training, and even though he had some low back pain in March 
1945, these records clearly show no chronic back disability 
in service, within the meaning of 38 C.F.R. § 3.303(b).  
Service connection is not warranted for every symptom or 
manifestation in service without a showing of related chronic 
disease, with the required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).


The April 2002 and July 2002 medical statements do not 
include nexus opinions, but mere transcription of the 
veteran's reported medical history.  Such evidence is of 
little probative value, given the facts of this case.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative).  

The Board is within it's power to find that such medical 
opinions are of less probative weight and credibility than 
the contemporaneous service medical records and 1984 
treatment records, since the CAVC has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). 

With regard to the weight to assign to medical opinions, the 
CAVC has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (CAVC affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement). 

The United States Court of Appeals for the Federal Circuit 
(CAFC) has also recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Arthritis is not shown within one year of the veteran's 1945 
separation from service, nor is arthritis shown to be due to 
service.  Rather, the veteran is shown to have reported a 
family history of rheumatoid arthritis.  The presumption of 
service connection for post-service arthritis does not apply.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Without a showing of 
arthritis within one year of service, this aspect of the 
claim must be denied as well.  Id.  

The veteran's written statements have been given all due 
consideration.  While he is competent to provide evidence of 
observable symptoms, he is not competent to attribute any 
symptom to a given diagnosis.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder, claimed as a residual of a low back injury, is 
denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



